DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230, 82, 84, 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “the invention provides”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1, 10, and 18 recites “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”.  However, applicant does not describe any structure of the housing that is sufficient or capable of performing this recited function.  While applicant does describe in paragraph [0005] of the specification that “The metering wheel can comprise a flexible rubber type material (Urethane) with straight vanes. The vanes of the metering wheel can be press fitted against the stainless-steel tube to create a seal, and thus an airlock.” there is nothing in this description that indicates how the “housing” creates an airlock.  Further, while paragraph [0006] of the specification, applicant repeats the claim language “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”, there is no discussion of any structure or mechanism that allows the “housing” to create an airlock.  Further still, in paragraph [0026] of the specification, applicant provides language that appears to contradict the claim recitation that the “housing” creates the airlock, by specifically describing how the interrelationship of the wheel and its vanes interacting with the interior surface of the housing is what creates an airlock.  Accordingly, applicant has not provided any sufficient description of how the “housing” can create an airlock, and in fact actually discloses that it is the interrelationship of the wheel and its vanes interacting with the interior surface of the housing that creates an airlock, not the housing itself.  Claims 2-9 and 11-17 respectively depend from claims 1 and 10, and thus include the written description problems of claims 1 and 10.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Each of independent claims 1, 10, and 18 recites “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”.  However, applicant does not describe any structure of the housing that is sufficient or capable of performing this recited function.  While applicant does describe in paragraph [0005] of the specification that “The metering wheel can comprise a flexible rubber type material (Urethane) with straight vanes. The vanes of the metering wheel can be press fitted against the stainless-steel tube to create a seal, and thus an airlock.” there is nothing in this description that indicates how the “housing” creates an airlock.  Further, while paragraph [0006] of the specification, applicant repeats the claim language “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”, there is no discussion of any structure or mechanism that allows the “housing” to create an airlock.  Further still, in paragraph [0026] of the specification, applicant provides language that appears to contradict the claim recitation that the “housing” creates the airlock, by specifically describing how the interrelationship of the wheel and its vanes interacting with the interior surface of the housing is what creates an airlock.  Accordingly, applicant has not provided any sufficient description of how the “housing” can create an airlock, and in fact actually discloses that it is the interrelationship of the wheel and its vanes interacting with the interior surface of the housing that creates an airlock, not the housing itself.  Therefore, since applicant provides enablement for an arrangement that directly contradicts the arrangement of the claim language, it would require undue experimentation for a person having ordinary skill in the art to determine how to construct a “housing” that creates an airlock, in contrast to the disclosed and enabled interrelationship of the wheel and its vanes interacting with the interior surface of the housing creating an airlock.  Claims 2-9 and 11-17 respectively depend from claims 1 and 10, and thus suffer from the same enablement problems of claims 1 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of independent claims 1, 10, and 18 recites “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”.  However, applicant does not describe any structure of the housing that is sufficient or capable of performing this recited function.  While applicant does describe in paragraph [0005] of the specification that “The metering wheel can comprise a flexible rubber type material (Urethane) with straight vanes. The vanes of the metering wheel can be press fitted against the stainless-steel tube to create a seal, and thus an airlock.” there is nothing in this description that indicates how the “housing” creates an airlock.  Further, while paragraph [0006] of the specification, applicant repeats the claim language “the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing”, there is no discussion of any structure or mechanism that allows the “housing” to create an airlock.  Further still, in paragraph [0026] of the specification, applicant provides language that appears to contradict the claim recitation that the “housing” creates the airlock, by specifically describing how the interrelationship of the wheel and its vanes interacting with the interior surface of the housing is what creates an airlock.  Accordingly, since applicant has not sufficiently described the claimed recitation, the scope of claims 1, 10, and 18 cannot be reasonable determined.
Claim 1 recites the limitation "the opening" in line 16.  There is confusing antecedent basis for this limitation in the claim, since claim 1 recites both “an opening in the first side” and “an opening in the second side”.
Claim 3 recites the limitation "the opening" in line 3.  There is confusing antecedent basis for this limitation in the claim, since claim 1, from which claim 3 depends, recites both “an opening in the first side” and “an opening in the second side”.
Claim 5 recites “a diagonal opening” in line 2, and it is unclear if this opening is the same as “an opening in the first side”, “an opening in the second side”, as recited in claim 1, from which claim 5 depends, or a third distinct opening.
Similarly, claim 6 recites “the opening” in line 2, and “the diagonal opening” in line 3, and these recitations are unclear for the same reason as discussed above with respect to claim 5.
Claim 10 recites the limitation "the opening" in line 20.  There is confusing antecedent basis for this limitation in the claim, since claim 10 recites both “an opening in the first side” and “an opening in the second side”.
Claim 12 recites the limitation "the opening" in line 3.  There is confusing antecedent basis for this limitation in the claim, since claim 10, from which claim 12 depends, recites both “an opening in the first side” and “an opening in the second side”.
Claim 14 recites “a diagonal opening” in line 2, and it is unclear if this opening is the same as “an opening in the first side”, “an opening in the second side”, as recited in claim 10, from which claim 14 depends, or a third distinct opening.
Similarly, claim 15 recites “the opening” in line 2, and “the diagonal opening” in line 3, and these recitations are unclear for the same reason as discussed above with respect to claim 14.
Claims 2-9 and 11-17 respectively depend from claims 1 and 10, and thus suffer from the same indefiniteness issues of claims 1 and 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 3,052,383 (Transeau).
With regard to claim 1, Transeau discloses a metering system for distributing particulate material (col. 1, lines 7-15) from an agricultural application implement (this is an intended use recitation, and Transeau puts no limits on the application of the disclosed device, and thus, the disclosed device is deemed to be capable of performing the intended use of distributing particulate material from an agricultural application implement), comprising: a meter wheel (rotor 12) having a plurality of vanes (blade-like partitions 21); a meter housing (10) containing the meter wheel (Figs. 1-4), wherein the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing (col. 2, lines 46-52; col. 5, lines 14-28); an inlet (inlet throat 15) arranged at a first side of the meter housing, the inlet being defined by a first circumferential edge producing an opening in the first side (best seen in Figs. 3 and 4), wherein the inlet is configured to allow particulate material to flow into the meter housing and onto the meter wheel (col. 3, lines 59-70); and an outlet (16) arranged at a second side of the meter housing that is opposite to the first side, the outlet being defined by a second circumferential edge producing an opening in the second side (best seen in Figs. 3 and 4), wherein the outlet is configured to allow particulate material to flow away from the meter wheel and out of the meter housing (col. 5, lines 54-68), wherein at least one of the first and second circumferential edges comprises a projection extending into the opening (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15 or closure formations 49 positioned in the outlet 16).
With regard to claim 2, which depends from claim 1, Transeau discloses the projection is a substantially V-shaped pattern (see V-shaped shear element 30 in Fig. 1).
With regard to claim 3, which depends from claim 1, Transeau discloses wherein the projection is a first projection, and wherein the at least one of the first and second circumferential edges further comprises a second projection extending into the opening (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15 and closure formations 49 positioned in the outlet 16).
With regard to claim 5, which depends from claim 1, Transeau discloses wherein at least one of the first and second circumferential edges produces a diagonal opening (see diagonal opening 50, Fig. 2).
With regard to claim 6, which depends from claim 5, Transeau discloses
wherein the first circumferential edge comprises the projection extending into the opening, and wherein the second circumferential edge produces the diagonal opening in the meter housing (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15, Fig. 1, and closure formations 49 positioned in the outlet 16 and defining diagonal opening 50, Fig. 2).
With regard to claim 7, which depends from claim 1, Transeau discloses the plurality of vanes comprises at least six vanes (see Fig. 4 (although this partial cross-sectional view allows only five of the ten vanes to be seen).
With regard to claim 8, which depends from claim 1, Transeau discloses each vane of the plurality of vanes projects outwardly from a center to produce a straight edge for contacting the interior surface of the meter housing when rotated to form the airlock (see Fig. 4, col. 5, lines 14-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 3,052,383 (Transeau) in view of DE 202019000426 (Rauch).
With regard to claim 7, which depends from claim 1, Transeau discloses all of the recited features, with the exception of the wheel comprising polyurethane.  However, the use of polyurethane metering wheels in metering systems is known as taught by Rauch (paragraph [0014]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have made the wheel/rotor of Transeau from polyurethane, as taught by Rauch, since doing so would merely involve the selection of a known material based on its suitability for its intended use, as evidenced by Rauch (see MPEP 2144.07).

Claims 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2019/0023504 (Roberge et al.) in view of U.S. patent no. 3,052,383 (Transeau).
	With regard to claim 10, Roberge discloses a metering system for distributing particulate material from an agricultural application implement (abstract), comprising: a compartment (64-70) configured to carry particulate material (paragraph [0037]); an actuated gate (120) disposed below the compartment (paragraph [0039]); a meter section (112) disposed below the gate (paragraph [0039]), the meter section comprising first and second meter segments (see plurality of metering devices 112 in at least Fig. 6).  Roberge also discloses a meter wheel (formed by shaft 130 and paddles 132), the meter wheel having a plurality of vanes (paddles 132), a meter housing (128) containing the meter wheel (Fig. 6), wherein the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing (paragraph [0039]), an inlet (124) arranged at a first side of the meter housing proximal to the gate (paragraph [0039]), wherein the inlet is configured to allow particulate material to flow into the meter housing and onto the meter wheel when the gate is open (paragraph [0039]); and an outlet (discharge channel 144) arranged at a second side of the meter housing distal to the gate (paragraph [0042]), wherein the outlet is configured to allow particulate material to flow away from the meter wheel and out of the meter housing (paragraph [0042]).  Roberge fails to specify the inlet being defined by a first circumferential edge producing an opening in the first side, the outlet being defined by a second circumferential edge producing an opening in the second side, wherein at least one of the first and second circumferential edges comprises a projection extending into the opening.
	However, as discussed in detail above, Transeau teaches : a meter wheel (rotor 12) having a plurality of vanes (blade-like partitions 21); a meter housing (10) containing the meter wheel (Figs. 1-4), wherein the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing (col. 2, lines 46-52; col. 5, lines 14-28); an inlet (inlet throat 15) arranged at a first side of the meter housing, the inlet being defined by a first circumferential edge producing an opening in the first side (best seen in Figs. 3 and 4), wherein the inlet is configured to allow particulate material to flow into the meter housing and onto the meter wheel (col. 3, lines 59-70); and an outlet (16) arranged at a second side of the meter housing that is opposite to the first side, the outlet being defined by a second circumferential edge producing an opening in the second side (best seen in Figs. 3 and 4), wherein the outlet is configured to allow particulate material to flow away from the meter wheel and out of the meter housing (col. 5, lines 54-68), wherein at least one of the first and second circumferential edges comprises a projection extending into the opening (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15 or closure formations 49 positioned in the outlet 16).
	Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the metering device construction of Transeau for the metering device construction of Roberge, since doing so would merely involve the substitution of one known metering device construction for another known metering device construction, with the expected results that the substituted metering device would function to meter particles.
With regard to claim 11, which depends from claim 10, Transeau discloses the projection is a substantially V-shaped pattern (see V-shaped shear element 30 in Fig. 1).
With regard to claim 12, which depends from claim 10, Transeau discloses wherein the projection is a first projection, and wherein the at least one of the first and second circumferential edges further comprises a second projection extending into the opening (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15 and closure formations 49 positioned in the outlet 16).
With regard to claim 14, which depends from claim 10, Transeau discloses wherein at least one of the first and second circumferential edges produces a diagonal opening (see diagonal opening 50, Fig. 2).
With regard to claim 15, which depends from claim 14, Transeau discloses
wherein the first circumferential edge comprises the projection extending into the opening, and wherein the second circumferential edge produces the diagonal opening in the meter housing (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15, Fig. 1, and closure formations 49 positioned in the outlet 16 and defining diagonal opening 50, Fig. 2).
	With regard to claim 16, which depends from claim 10, Roberge discloses a supply line (102) disposed below the meter section (Fig. 6), wherein the outlet of each meter segment in the meter section are arranged proximal to the supply line (paragraph [0042]; Fig. 6).
With regard to claim 17, which depends from claim 10, Roberge discloses an actuated driveshaft configured to rotate the meter wheels of each meter segment in the meter section (rotating shaft 130, paragraph [0039]).
With regard to claim 18, Roberge discloses an agricultural application implement comprising: a plurality of wheels supporting a frame supporting (see Figs. 1 and 2): a metering system for distributing particulate material from an agricultural application implement (abstract), comprising: a meter wheel (formed by shaft 130 and paddles 132), the meter wheel having a plurality of vanes (paddles 132), a meter housing (128) containing the meter wheel (Fig. 6), wherein the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing (paragraph [0039]), an inlet (124) arranged at a first side of the meter housing (paragraph [0039]), wherein the inlet is configured to allow particulate material to flow into the meter housing and onto the meter wheel (paragraph [0039]); and an outlet (discharge channel 144) arranged at a second side of the meter housing (paragraph [0042]), wherein the outlet is configured to allow particulate material to flow away from the meter wheel and out of the meter housing (paragraph [0042]).  Roberge fails to specify the inlet being defined by a first circumferential edge producing an opening in the first side, the outlet being defined by a second circumferential edge producing an opening in the second side, wherein at least one of the first and second circumferential edges comprises a projection extending into the opening.
	However, as discussed in detail above, Transeau teaches : a meter wheel (rotor 12) having a plurality of vanes (blade-like partitions 21); a meter housing (10) containing the meter wheel (Figs. 1-4), wherein the meter housing is configured to form an airlock between at least two vanes of the plurality of vanes and an interior surface of the meter housing (col. 2, lines 46-52; col. 5, lines 14-28); an inlet (inlet throat 15) arranged at a first side of the meter housing, the inlet being defined by a first circumferential edge producing an opening in the first side (best seen in Figs. 3 and 4), wherein the inlet is configured to allow particulate material to flow into the meter housing and onto the meter wheel (col. 3, lines 59-70); and an outlet (16) arranged at a second side of the meter housing that is opposite to the first side, the outlet being defined by a second circumferential edge producing an opening in the second side (best seen in Figs. 3 and 4), wherein the outlet is configured to allow particulate material to flow away from the meter wheel and out of the meter housing (col. 5, lines 54-68), wherein at least one of the first and second circumferential edges comprises a projection extending into the opening (see shear element 30, having chamfered faces 33 and 34 positioned in the inlet 15 or closure formations 49 positioned in the outlet 16).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the metering device construction of Transeau for the metering device construction of Roberge, since doing so would merely involve the substitution of one known metering device construction for another known metering device construction, with the expected results that the substituted metering device would function to meter particles.

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2010/0237267 (Chuang et al.) discloses a rotary valve for metering the flow of particulate material from a supply source into the air stream of a pneumatic conveying system.  The angled leading edge of the flared tips provides a less aggressive engagement with the particulate material to reduce damage thereto.
U.S. publication no. 2013/0146797 (Schneider) discloses A rotary valve meters the flow of particulate material from a supply source into a pneumatic conveying system. The interior surface of the cylindrical housing is formed with grooves extending from pinch points at the inlet opening to facilitate the passage of particulate material past the pinch points without being trapped between the rotor vanes and the housing.
U.S. patent no. 5,320,258 (Paul) discloses a rotary feeder device for transporting bulk shearable material.  At the very end of inlet port that is located directly above the rotating pocket area there is located anti-shearing edges that come in close communication with the outer free edges of the rotor blade as the latter rotate.
U.S. patent no. 5,129,554 (Futamura) discloses a catch-in prevention rotary valve and a member is disposed above the inlet port having a shielding part and two inclining walls which have respective scratch-off edges, the two inclining walls opening into a V-shape toward a rear side in the predetermined rotation direction of each the blade, and the shielding part having a V-shape including a rear trip end.
U.S. patent no. 4,823,993 (Siegel et al.) discloses A cylindrical housing having diametrically opposed inlet and discharge openings contains a bucket wheel coaxially rotatable therein. The inlet opening is provided with an insert having an inclined upper surface and an edge for prestripping the grain material.
U.S. patent no. 5,114,053 (Beirle) discloses a rotary feeder for granulated bulk material includes a housing with a rotor by which the bulk material is transported from the supply well to the discharge well via a plurality of compartments. Arranged at the inner wall of the housing is a pocket-like recess which is defined by a pre-stripping edge and by a V-shaped stripping edge extending from the pre-stripping edge. The pocket-like recess is V-shaped, with its tip pointing in rotational direction of the rotor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754